410 F.2d 393
Moses K. MURRAY, Petitioner-Appellant,v.STATE OF FLORIDA, Respondent-Appellee.
No. 26878.
United States Court of Appeals Fifth Circuit.
April 24, 1969.

Moses K. Murray, pro se.
Earl Faircloth, Atty. Gen. of Florida, Melvin Grossman, Tallahassee, Fla., Arden Siegendorf, Asst. Attys. Gen., Miami, Fla., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and THORNBERRY and MORGAN, Circuit Judges.
PER CURIAM:


1
Moses K. Murray has applied to this Court for a certificate of probable cause. 28 U.S.C. 2253; Rule 22(b) F.R.A.P.


2
The district court held that the applicant, a Florida convict, had failed to exhaust available state remedies as to all issues presented in his petition for the writ of habeas corpus.  A review of the record reveals clear error in this conclusion of the district court, in that all issues have been presented to the state courts for consideration.  Thus the exhaustion of remedies requirement of  28 U.S.C. 2254 has been satisfied.  Therefore, the application for a certificate of probable cause is granted, the judgment below is reversed, and the case is remanded for consideration on the merits.


3
Reversed and remanded.